      Case: 4:17-cv-00039-DMB-DAS Doc #: 246 Filed: 05/21/20 1 of 2 PageID #: 3125




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

 CHAZ PINKSTON                                                                    PLAINTIFF

 V.                                                               NO. 4:17-CV-39-DMB-DAS

 MISSISSIPPI DEPARTMENT OF
 CORRECTIONS, et al.                                                           DEFENDANTS


                                            ORDER

         On or about June 4, 2019, Chaz Pinkston filed a motion seeking contempt against the

warden of Wilkinson County Correctional Facility for failing to produce him for his May 23, 2019,

evidentiary hearing, as ordered by the Court. Doc. #221. United States Magistrate Judge David

A. Sanders denied Pinkston’s motion for contempt, concluding that Pinkston’s arguments should

be advanced through objections to the June 6, 2019, report and recommendation, which

recommends that Pinkston’s case be dismissed based on his failure to attend the evidentiary

hearing. Doc. #223.

         “The prevailing view is that a magistrate lacks the power to adjudicate contempt

proceedings.” Deutsch v. Annis Enters., Inc., 882 F.3d 169, 174 n.3 (5th Cir. 2018). Instead, “a

magistrate may only certify to the district court (or deny certification thereof) facts possibly

constituting contempt.” Id. Because the magistrate judge did neither here, the disposition of

Pinkston’s motion for contempt cannot stand. Accordingly, the denial of the motion for contempt

[223] is SET ASIDE. An evidentiary hearing on the motion for contempt, Doc. #221, the report

and recommendation, Doc. #222, and the objections to the report and recommendation, Doc. #230,

will be set by separate notice.
Case: 4:17-cv-00039-DMB-DAS Doc #: 246 Filed: 05/21/20 2 of 2 PageID #: 3126




   SO ORDERED, this 21st day of May, 2020.

                                          /s/Debra M. Brown
                                          UNITED STATES DISTRICT JUDGE




                                      2
